3Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is a non-Final office action on merit.  Claim 3 was canceled. Claims 1-2, 4 and 15-28, after amendment, are presently pending and have been considered below.

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/3/2022 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/29/2019 and 9/16/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-2, 4, 15-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites an equation for expressing a Gaussian Mixture Model. The equation is unclear and ambiguous as a portion of the formula is not clearly defined.  especially, N(x| սj Ʃj) is not defined or explained in the equation.  Claim 1 therefore renders indefinite. The same equation is recited in claim 27.  Claim 27 is rejected with the same reason as set forth in claim 1. All dependent claims, depending from their base claims, are rejected the same. 

Claims 15-20, 22-24, 28 from depend claim 1, directly or indirectly, and are rejected with the same reason. 

Note, the load ratio ɣ being a probability that a certain co-occurrence corresponding point of the distribution of co-occurrence corresponding points is generated from the j-th Gaussian distribution, as amended in claim 1 is not sufficient to overcome the rejection, since N(x| սj Ʃj) remains undefined in the equation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
    nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 21, 27 are rejected under 35 U.S.C. 103 as being unpatentable over “Object Detection Based on Multiresolution CoHOG”, Iwata et al. (hereinafter Iwata) in view of “Relational HOG Feature with Wild-Card for Object Detection”, Yamauchi et al. (hereinafter Yamauchi) and further in view of US 2011/03111137 A1, Liu et al. (hereinafter Liu).


As to claim 1, Iwata discloses an image processing device comprising: 

input an image (Table 1, input data set for training or testing); 
acquire combination of two pixels from the inputted image (page 428, par 1, obtaining a pair of pixels (e.g. combination of two pixels) that have various offsets from the various local regions of the image); 
acquire a co-occurrence in luminance gradient directions of the two pixels related to the acquired combination (1. introduction: pages 428-429, extracts co-occurrence information about each pair of gradient orientations; 2. Co-occurrence Histograms of Oriented Gradients, CoHOG extracts local-level information about the co-occurrence of gradient orientations between two pixels); 
acquire a distribution of an occurrence frequency of the co-occurrence that is acquired while changing the acquired combination of the two pixels (Sec 1, page 428, computes the harmonic means of the weighted frequencies of the pair of gradient orientations; Sec. 2.3, 3: pages 429-430, co-occurrence histograms of oriented gradients indicate distributions pair of pixels with different orientations/offset); 
Iwata does not expressly teach generate a probability density function (p(x|θ)) corresponding to the acquired distribution of the occurrence frequency; the probability density function (p(x|θ)) being a Gaussian Mixture Model (GMM), which is expressed by:
p(x|θ) = Ʃj=1K p(x|z=j,θ) = Ʃj=1K  πj  N(x| սj Ʃj)
where K is a number of mixture coefficients, j = 1, 2, ..., K, x is a vector quantity expressing a distribution of co-occurrence corresponding points, θ is a vector quantity expressing a population parameter, πj; is a mixture coefficient indicating a probability for   average value of j-th Gaussian distribution and a variance-covariance matrix, and z is a potential parameter for calculating an Expectation maximization (EM) and an algorithm and -2-Application No. 16/480,989 load ratio ɣ, and z1, z2, ..., zK are used in correspondence with the K Gaussian distributions to be mixed, the load ratio ɣ being a probability that a certain co-occurrence corresponding point of the distribution of co-occurrence corresponding points is generated from the j-th Gaussian distribution; and
output the generated probability density function in accordance with a parameter that includes πj and θ to define the generated probability density function.
Yamauchi, in the same or similar field of endeavor, further teaches in HOG (histograms of Oriented Gradients), generating a probability density function corresponding the acquired distribution of the occurrence frequency (sec 4.3.2, Figs 6-7, calculate the probability density functions); and outputting the generated probability density function in accordance with the parameter for defining the generated probability density function (sec 4.3.2, Figs 6-7, output the probability density functions).
Liu, in the same or similar field of endeavor, additionally teaches such probability density function is being a Gaussian Mixture Model (GMM) (Fig 1; pars 0026, 0037-0039, 0042), which is expressed by:
p(x|θ) = Ʃj=1K p(x|z=j,θ) = Ʃj=1K  πj  N(x| սj Ʃj). (pars 0037-0039, equations (3-5)).

Therefore, consider Iwata, Yamauchi, and Liu’s teachings as a whole, it would have been obvious to one of skill in the art before the filing date of invention to incorporate 

3. (Canceled)

5-14. (Canceled)

As to claim 21, Iwata as modified discloses the image processing device according to claim 1, wherein the at least one processor is programmed to: 
convert a resolution of the input image, and set a pixel of the image with the converted resolution to be an object of the combination (Iwata: sections 1-4, a multiresolution system producing low resolution as well as high resolution images).  

As to claim 27, it recites an image processing program executed by a computer to realize functions and features recited in claim 1. Rejection of claim 1 is therefore incorporated herein.

Response to Arguments
Applicant’s arguments have been fully considered. Response to the arguments have been incorporated in non-office action above.  In light of applicant’s amendment, allowable subject matter has been identified.  As to 35 USC 112(b) rejection, see rejection above. 

Allowable Subject Matter
Claims 2, 4, 15-20, 22-26, 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome 35 USC 112 rejections.

Reasons for Allowance
Prior art of record 
(Iwata, Yamauchi, Liu, Eckart, and Miyashita) neither discloses alone nor teaches in combination features and functions recited in claim 2. Claim 2 is allowable subject matter.  Claims 4, 15-20, 22-26, 28 directly or indirectly depend from claim 2. They are also allowable subject matter.

Examiner’s Note
Examiner has cited particular column, line number, paragraphs and/or figure(s) in the reference(s) as applied to the claims for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the reference(s) in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qun Shen whose telephone number is (571) 270-7927.  

/QUN SHEN/
Primary Examiner, Art Unit 2661